Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Pub. # 2016/0077422) in view of Lai (US Patent Pub. # 2018/0035045).
As to claim 1, Wang (Fig. 1, 2, and 7) discloses a system to configure an image capturing device with a wireless network, comprising:
a processing subsystem (one processor 116 or 1030) communicatively coupled with the image capturing device (camera 112 or1052) (Para 17, 20, 42, and 43), comprising:
a data retrieving module (116 or 1030) configured to retrieve data (barcode 116 or unique QR (quick response) code) from at least one of a plurality of captured data (group ID that is encoded in the barcode 116) associated with a wireless network (130) (Para 20 and 32-35);
a data analyzing module (116 or 1030) operatively coupled to the data retrieving module (116 or 1030), and configured to analyze a plurality of retrieved data (116) by an analyzing technique in real time (Para 20 and 32-35);
an identification module (116 or 1030) operatively coupled to the data analyzing module, and configured to (Para 20 and 32-35):
identify a corresponding wireless network based on a plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35);
generate command (join the group or capturing session) to connect with the corresponding wireless network (Para 20 and 32-35);
a configuration module (116 or 1030) operatively coupled to the identification module (116 or 1030), and configured to connect the image capturing device (110) with the corresponding wireless network (130) based on a generated command (barcode 116 or unique QR (quick response) code) in real time (Para 20 and 32-35); and
a memory subsystem (storage device 1010) operatively coupled to the processing subsystem (116 or 1030), and configured to store the plurality of captured data (panoramic photograph) and the plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35).
Wang does not teach an analyzing technique comprising at least one of optical character recognition (OCR) and natural language processing (NLP).  Lai teaches an analyzing technique (image analysis) comprising at least one of optical character recognition (OCR) (optical character recognition (OCR) process) and natural language processing (NLP) (natural language processing) (Para 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided optical character recognition (OCR) process and natural language processing as taught by Lai to the mobile device of Wang, to provide a method that comprises analyzing a preview image made by an image sensor when operating in a preview image mode to determine if the preview image comprises some portion that corresponds to information that is considered not subject to being imaged (Para 4 of Lai).
As to claim 2, Wang teaches wherein a plurality of data (barcode 116 or unique QR (quick response) code) comprises data synced within a pre-defined figures, wherein 
As to claim 3, Wang teaches further comprising a notification module (116 or 1030) operatively coupled to the configuration module (116 or 1030), and configured to notify a user (adjustment request 210) based on configured wireless network (130) input (Para 20 and 32-35).  Wang teaches the user can cause the client processing module 116 to generate an adjustment request 210 by swiping across the display 114 in the direction the user wishes another user to aim her camera 112. The direction of aim may be, for example, up, down, left, right, or a combination of these (e.g., up and left, down and right, etc.). The adjustment request 210 is relayed as an adjustment command 212 to the other user's device, which uses the adjustment command 212 to display instructions for aiming the camera (e.g., an arrow displayed on the viewfinder indicating the requested direction to adjust the camera aim) (Para 20).
As to claim 4, this claim differs from claim 1 only in that the claim 1 is a system to configure an image capturing device with a wireless network claim whereas claim 4 is a method for configuring an image capturing device with a wireless network claim.  Thus claim 4 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 5, Wang teaches further comprises storing, by a memory subsystem (storage device 1010), the plurality of captured data (panoramic photograph) and the plurality of analyzed data (unique QR (quick response) code) (Para 20 and 32-35).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/23/2022